UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 21-6363


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

TERESA GALLOP,

                   Defendant - Appellant.



                                     No. 21-6364


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

TERESA GALLOP,

                   Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of Virginia, at
Newport News. Mark S. Davis, Chief District Judge. (4:16-cr-00088-MSD-LRL-2;
4:19-cv-00085-MSD; 4:16-cr-00086-MSD-LRL-1; 4:19-cv-00084-MSD)


Submitted: May 20, 2021                                       Decided: May 25, 2021
Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Teresa R. Gallop, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Teresa Gallop seeks to appeal the district court’s order dismissing as untimely her

28 U.S.C. § 2255 motion. See Whiteside v. United States, 775 F.3d 180, 182-83 (4th Cir.

2014) (en banc) (explaining that § 2255 motions are subject to one-year statute of

limitations, running from latest of four commencement dates enumerated in 28 U.S.C.

§ 2255(f)). The order is not appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional right.”           28 U.S.C.

§ 2253(c)(2). When, as here, the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Gallop has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss

these consolidated appeals. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                DISMISSED




                                              3